

SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”), dated as of March 10,
2006, is made by and among Columbia Laboratories, Inc., a Delaware corporation
(the “Company”), and the Purchasers listed on Exhibit A hereto, together with
their permitted transferees (each, a “Purchaser” and collectively, the
“Purchasers”).


Recitals:


A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act and/or Regulation D under the Securities Act.


B. The Purchasers desire to purchase, and the Company desires to sell, upon the
terms and conditions stated in this Agreement, up to a maximum of $30,010,008.80
of Common Stock and warrants to purchase Common Stock of the Company.


C. The capitalized terms used herein and not otherwise defined have the meanings
given them in Article 7.


AGREEMENT


In consideration of the premises and the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers (severally and not jointly)
hereby agree as follows:


ARTICLE 1
 
PURCHASE AND SALE OF SECURITIES
 
1.1 Purchase and Sale of Securities. At the Closing, the Company will issue and
sell to each Purchaser, and each Purchaser will, severally and not jointly,
purchase from the Company the number of shares of Common Stock (the “Shares”)
and the number of warrants (the “Warrants”) to purchase shares of Common Stock
set forth opposite such Purchaser’s name on Exhibit A hereto (the Shares and
Warrants referred to collectively as the “Securities”). The purchase price for
each Security shall be $4.04 (the “Purchase Price”), which represents a 10%
discount from $4.49 (the “Closing Bid Price”), the closing bid price of the
Common Stock as reported on Nasdaq (symbol “CBRX”), as the 4:00 p.m., EST,
closing bid price on March 10, 2006. For each one Share purchased by a
Purchaser, such Purchaser shall receive a Warrant to purchase 0.25 of a share of
Common Stock at an exercise price per share equal to $5.39, which represents
120% of the Closing Bid Price, pursuant to a Warrant substantially in the form
attached as Exhibit B hereto.
 


--------------------------------------------------------------------------------





 
1.2 Payment. At the Closing, each Purchaser will pay the aggregate Purchase
Price set forth opposite its name on Exhibit A hereto by wire transfer of
immediately available funds in accordance with wire instructions provided by the
Company to the Purchasers prior to the Closing. The Company will instruct its
transfer agent to deliver to each Purchaser at the Closing a certificate
evidencing the number of Shares set forth on Exhibit A in the name of such
Purchaser, and will deliver to each Purchaser Warrants to purchase the number of
Warrant Shares set forth on Exhibit A in the name of such Purchaser, against
delivery of the aggregate Purchase Price on the Closing Date.
 
1.3 Closing Date. The closing of the transaction contemplated by this Agreement
will take place on March 13, 2006 (the “Closing Date”) and the closing (the
“Closing”) will be held at the offices of Kaye Scholer LLP, 425 Park Avenue, New
York, New York, or at such other time and place as shall be agreed upon by the
Company and the Purchasers hereunder of a majority in interest of the
Securities.
 
ARTICLE 2

 
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
Except as specifically contemplated by this Agreement, the Company hereby
represents and warrants to the Purchasers that:
 
2.1 Organization and Qualification. The Company is duly incorporated, validly
existing and in good standing under the laws of the State of Delaware, with full
corporate power and authority to conduct its business as currently conducted as
disclosed in the SEC Documents. The Company is duly qualified to do business and
is in good standing in every jurisdiction in which the nature of the business
conducted by it or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, would not reasonably be expected to have a Material Adverse Effect.
 
2.2 Authorization; Enforcement. The Company has all requisite corporate power
and authority to enter into and to perform its obligations under this Agreement,
to consummate the transactions contemplated hereby and to issue the Securities
in accordance with the terms hereof. The execution, delivery and performance of
this Agreement and the Warrants by the Company and the consummation by it of the
transactions contemplated hereby (including the issuance of the Securities) have
been duly authorized by the Company’s Board of Directors and no further consent
or authorization of the Company, its Board of Directors, or its stockholders is
required. This Agreement has been and the Warrants, at the Closing, will be duly
executed by the Company and constitutes a legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally, and except as enforceability may be
subject to general principles of equity and except as rights to indemnity and
contribution may be limited by state or federal securities laws or public policy
underlying such laws.
 

2

--------------------------------------------------------------------------------





 
2.3 Capitalization. The authorized capital stock of the Company, as of March 6,
2006, consisted of (i) 100,000,000 shares of Common Stock, of which 41,754,784
shares were issued and outstanding, (ii) 151,000 shares of Series A Convertible
Preferred Stock, par value $0.01 per share, none of which were issued or
outstanding, (iii) 150,000 shares of Series B Convertible Preferred Stock, par
value $0.01 per share, of which 130 shares were issued and outstanding, (iv)
6,660 shares of Series C Convertible Preferred Stock, par value $0.01 per share,
of which 3,250 shares were issued and outstanding, (v) 100,000 shares of Series
D Junior Participating Preferred Stock, none of which were issued or outstanding
and (vi) 100,000 shares of Series E Convertible Preferred Stock, par value $0.01
per share, of which 69,000 shares were issued and outstanding (clauses (ii)
through (vi), collectively, the “Preferred Stock”). All of the issued and
outstanding shares of Common Stock and Preferred Stock have been duly
authorized, validly issued and are fully paid and nonassessable. Options to
purchase an aggregate of 5,739,500 shares of Common Stock were outstanding as of
March 6, 2006. Except as disclosed in or contemplated by the SEC Documents, the
Company does not have outstanding any options to purchase, or any preemptive
rights or other rights to subscribe for or to purchase, any securities or
obligations convertible into, or any contracts or commitments to issue or sell,
shares of its capital stock or any such options, rights, convertible securities
or obligations other than (i) options granted under the Company’s stock option
plans, (ii) pursuant to the Preferred Stock, (iii) pursuant to warrants
exercisable for 725,000 shares of Common Stock as of March 6, 2006 and (iv)
pursuant to the Investment and Royalty Agreement, dated as of March 5, 2003,
between the Company and PharmaBio Development Inc. The Company’s Restated
Certificate of Incorporation (as amended, the “Certificate of Incorporation”),
as in effect on the date hereof, and the Company’s Bylaws (the “Bylaws”) as in
effect on the date hereof, are each filed as exhibits to the SEC Documents or
will be filed as exhibits to the Company’s Annual Report on Form 10-K for its
fiscal year ended December 31, 2005.
 
2.4 Issuance of Securities. The Shares and all of the shares of Common Stock
issuable upon exercise of the Warrants (the “Warrant Shares”) are duly
authorized and, upon issuance in accordance with the terms of this Agreement
(and in case of the Warrant Shares, the Warrants), will be validly issued, fully
paid and non-assessable and will not be subject to preemptive rights or other
similar rights of stockholders of the Company.
 
2.5 No Conflicts; Government Consents and Permits.
 
(a) The execution, delivery and performance of this Agreement and the Warrants
by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including the issuance of the Securities) will
not (i) conflict with or result in a violation of any provision of its
Certificate of Incorporation or Bylaws or require the approval of the Company’s
stockholders, (ii) violate or conflict with, or result in a breach of any
provision of, or constitute a default under, any agreement, indenture or
instrument to which the Company is a party or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including United States
federal and state securities laws and regulations and regulations of any
self-regulatory organizations to which the Company or its securities are
subject) applicable to the Company, except in the case of clauses (ii) and (iii)
only, for such conflicts, breaches, defaults and violations as would not
reasonably be expected to have a Material Adverse Effect.
 
(b) The Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self regulatory agency in order for it to execute, deliver or
perform any of its obligations under this Agreement in accordance with the terms
hereof, or to issue and sell the Securities in accordance with the terms hereof
other than such as have been made or obtained, and except for the registration
of the Shares and Warrant Shares under the Securities Act pursuant to Section 6
hereof, any filings required to be made under federal or state securities laws,
and any required filings or notifications regarding the issuance or listing of
additional shares with Nasdaq.
 

3

--------------------------------------------------------------------------------





 
(c) The Company has all franchises, permits, licenses and any similar authority
necessary for the conduct of its business as now being conducted by it, except
for such franchise, permit, license or similar authority, the lack of which
would not reasonably be expected to have a Material Adverse Effect. The Company
has not received any written notice of any proceeding relating to revocation or
modification of any such franchise, permit, license or similar authority except
where such revocation or modification would not reasonably be expected to have a
Material Adverse Effect.
 
2.6 SEC Documents, Financial Statements. The Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since January 1, 2005, pursuant to the reporting requirements
of the Exchange Act (all of the foregoing filed prior to the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents (other than exhibits) incorporated by reference therein, being
hereinafter referred to herein as the “SEC Documents”). As of their respective
dates, the SEC Documents complied as to form in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents, and none of the SEC
Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Financial
Statements and the related notes have been prepared in accordance with
accounting principles generally accepted in the United States, consistently
applied, during the periods involved (except (i) as may be otherwise indicated
in the Financial Statements or the notes thereto, or (ii) in the case of
unaudited interim statements, to the extent they may not include footnotes, may
be condensed or summary statements or may conform to the SEC’s rules and
instructions for Reports on Form 10-Q) and fairly present in all material
respects the consolidated financial position of the Company as of the dates
thereof and the consolidated results of its operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal and
recurring year-end audit adjustments). All material agreements that were
required to be filed as exhibits to the SEC Documents under Item 601 of
Regulation S-K (collectively, the “Material Agreements”) to which the Company or
any Subsidiary of the Company is a party, or the property or assets of the
Company or any Subsidiary of the Company are subject, have been filed as
exhibits to the SEC Documents. To the Company’s knowledge, all Material
Agreements are valid and enforceable against the Company in accordance with
their respective terms, except (i) as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization or moratorium or similar laws
affecting creditors’ and contracting parties’ rights generally, and (ii) as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws. The Company is not in
breach of or default under any of the Material Agreements, and to the Company's
knowledge, no other party to a Material Agreement is in breach of or default
under such Material Agreement, except in each case, for such breaches or
defaults as would not reasonably be expected to have a Material Adverse Effect.
The Company has not received a notice of termination of any of the Material
Agreements.
 

4

--------------------------------------------------------------------------------





 
2.7 Disclosure Controls and Procedures. Except as disclosed in the SEC
Documents, the Company has established and maintains disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) that are
effective in all material respects to ensure that material information relating
to the Company, including any consolidated Subsidiaries, that is required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s controls and procedures as of the
end of the period covered by the most recently filed quarterly or annual
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed quarterly or annual periodic report
under the Exchange Act the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal control over financial
reporting identified in connection with such evaluation that occurred during the
Company’s last fiscal quarter that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.
 
2.8 Accounting Controls. Except as disclosed in the SEC Documents, the Company
maintains a system of accounting controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorization, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles as applied in the United States and to maintain
accountability for assets, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
 
2.9 Absence of Litigation. As of the date hereof, there is no action, suit,
proceeding or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the Company’s
knowledge, threatened against the Company that if determined adversely to the
Company would reasonably be expected to have a Material Adverse Effect. To the
knowledge of the Company, there has not been and there is not pending any
investigation by the SEC involving the Company or any current or former director
or officer of the Company. The Company has not received any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company under the Exchange Act or the Securities Act and, to the Company’s
knowledge, the SEC has not issued any such order.
 
2.10 Intellectual Property Rights. To the Company’s knowledge, the Company owns
or possesses, or believes it can obtain on reasonable terms, licenses or
sufficient rights to use all patents, patent applications, patent rights,
inventions, know-how, trade secrets, trademarks, trademark applications, service
marks, service names, trade names and copyrights necessary to enable it to
conduct its business in all material respects as conducted as of the date hereof
(the “Intellectual Property”), except for such Intellectual Property, the
inability to use would not have a Material Adverse Effect. To the Company’s
knowledge, the Company has not infringed the intellectual property rights of
third parties and no third party, to the Company’s knowledge, is infringing the
Intellectual Property, in each case, which could reasonably be expected to
result in a Material Adverse Effect. Except as disclosed in the SEC Documents,
there are no material options, licenses or agreements relating to the
Intellectual Property, nor is the Company bound by or a party to any material
options, licenses or agreements relating to the patents, patent applications,
patent rights, inventions, know-how, trade secrets, trademarks, trademark
applications, service marks, service names, trade names or copyrights of any
other person or entity. As of the date hereof, there is no material claim or
action or proceeding pending or, to the Company’s knowledge, threatened that
challenges the right of the Company with respect to any Intellectual Property.
 

5

--------------------------------------------------------------------------------





 
2.11 Placement Agent. The Company has taken no action that would give rise to
any claim by any person for brokerage commissions, placement agent’s fees or
similar payments relating to this Agreement or the transactions contemplated
hereby, except for dealings with the Placement Agent, whose commissions and fees
will be paid by the Company.
 
2.12 Investment Company. The Company is not and, after giving effect to the
offering and sale of the Securities, will not be an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company shall conduct its business in a manner so
that it will not become subject to the Investment Company Act.
 
2.13 No Material Adverse Change. Since September 30, 2005, except as described
or referred to in the SEC Documents and except for cash expenditures in the
ordinary course of business, there has not been any Material Adverse Effect.
Since September 30, 2005, (i) there has not been any dividend or distribution of
any kind declared, set aside for payment, paid or made by the Company on any
class of capital stock, (ii) the Company has not sustained any material loss or
interference with the Company’s business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority, and (iii) the Company has not incurred any
material liabilities except in the ordinary course of business and except for
liabilities arising from or in connection with this Agreement and the Warrants.
 
2.14 Nasdaq National Market. The issued and outstanding shares of Common Stock
are listed on Nasdaq, and, to the Company’s knowledge, there are no proceedings
to revoke or suspend such listing. The Company is in compliance in all material
respects with the requirements of Nasdaq for continued listing of the Common
Stock thereon and any other Nasdaq listing and maintenance requirements.
 
2.15 Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by any Purchaser
or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Securities. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.
 

6

--------------------------------------------------------------------------------





 
2.16 Accountants. Goldstein Golub Kessler LLP, who will express their opinion
with respect to the audited financial statements and schedules to be included as
a part of the Registration Statement prior to the filing of the Registration
Statement, are independent accountants as required by the Securities Act.
 
2.17 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the Company
and (iii) at a similar stage of development as the Company. The Company has not
received any written notice that the Company will not be able to renew its
existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.
 
2.18 Foreign Corrupt Practices. Since January 1, 2005, neither the Company, nor
to the Company’s knowledge, any director, officer, agent, employee or other
person acting on behalf of the Company has, in the course of its actions for, or
on behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.
 
2.19 Private Placement. Neither the Company nor any of its Subsidiaries, nor any
person acting on its or their behalf, has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under any circumstances that would require registration of the Securities under
the Securities Act.
 
2.20 No Registration Rights. No person has the right to (i) prohibit the Company
from filing the Registration Statement or (ii) other than as disclosed in the
SEC Documents, require the Company to register any securities for sale under the
Securities Act by reason of the filing of the Registration Statement. The
granting and performance of the registration rights under this Agreement will
not violate or conflict with, or result in a breach of any provision of, or
constitute a default under, any agreement, indenture or instrument to which the
Company is a party.
 
2.21 Taxes. The Company has filed (or has obtained an extension of time within
which to file) all necessary federal, state and foreign income and franchise tax
returns and has paid all taxes shown as due on such tax returns, except where
the failure to so file or the failure to so pay would not reasonably be expected
to have a Material Adverse Effect.
 
2.22 Real and Personal Property. The Company has good and marketable title to,
or has valid rights to lease or otherwise use, all items of real and personal
property that are material to the business of the Company free and clear of all
liens, encumbrances, claims and defects and imperfections of title except those
that (i) do not materially interfere with the use of such property by the
Company or (ii) would not reasonably be expected to have a Material Adverse
Effect.
 

7

--------------------------------------------------------------------------------





 
2.23 Application of Takeover Protections. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby will not
impose any restriction on any Purchaser, or create in any party (including any
current stockholder of the Company) any rights, under any share acquisition,
business combination, poison pill (including any distribution under a rights
agreement), or other similar anti-takeover provisions under the Company’s
charter documents or the laws of its state of incorporation.
 
2.24 No Manipulation of Stock. The Company has not taken, nor will it take,
directly or indirectly any action designed to stabilize or manipulate of the
price of the Common Stock or any security of the Company to facilitate the sale
or resale of any of the Shares.
 
2.25 Related Party Transactions. Since September 30, 2005, except with respect
to the transactions (i) that are not required to be disclosed and (ii)
contemplated hereby to the extent an affiliate of any director purchases
Securities hereunder, all transactions that have occurred between or among the
Company, on the one hand, and any of its officers or directors, or any affiliate
or affiliates of any such officer or director, on the other hand, prior to the
date hereof have been disclosed in the SEC Documents.
 
ARTICLE 3

 
PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
Each Purchaser represents and warrants to the Company, severally and not
jointly, with respect to itself and its purchase hereunder, that:


3.1 Investment Purpose; Status. The Purchaser is an “accredited investor” as
such term is defined in Rule 501(a) of the Securities Act. The Purchaser is
purchasing the Securities for its own account and not with a present view toward
the public sale or distribution thereof and has no intention of selling or
distributing any of such Securities or any arrangement or understanding with any
other persons regarding the sale or distribution of such Securities except in
accordance with the provisions of Article 6 and except as would not result in a
violation of the Securities Act; provided, however, that by making the
representations herein, such Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the Securities Act. The Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) any of the Securities except in accordance with the provisions of
Article 6 or pursuant to and in accordance with the Securities Act.
 
3.2 Questionnaire. The Investor Questionnaire (the “Investor Questionnaire”)
submitted by Purchaser to the Company in connection with its purchase of the
Securities was accurate and correct when delivered and is accurate and correct
as of the date hereof.
 

8

--------------------------------------------------------------------------------





 
3.3 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Securities.
 
3.4 Acknowledgement of Risk. 
 
(a) The Purchaser acknowledges and understands that its investment in the
Securities involves a significant degree of risk, including, without limitation,
(i) the Company remains a development stage business with limited operating
history and requires substantial funds in addition to the proceeds from the sale
of the Securities; (ii) an investment in the Company is speculative, and only
Purchasers who can afford the loss of their entire investment should consider
investing in the Company and the Securities; (iii) the Purchaser may not be able
to liquidate its investment; (iv) transferability of the Securities is extremely
limited; (v) in the event of a disposition of the Securities, the Purchaser
could sustain the loss of its entire investment; and (vi) the Company has not
paid any dividends on its Common Stock since January 1, 2001, and does not
anticipate the payment of dividends in the foreseeable future. Such risks are
more fully set forth in the SEC Documents;
 
(b) The Purchaser is able to bear the economic risk of holding the Securities
for an indefinite period, and has knowledge and experience in financial and
business matters such that it is capable of evaluating the risks of the
investment in the Securities; and
 
(c) The Purchaser has, in connection with the Purchaser’s decision to purchase
Securities, not relied upon any representations or other information (whether
oral or written) other than as set forth in the representations and warranties
of the Company contained herein, and the Purchaser has, with respect to all
matters relating to this Agreement and the offer and sale of the Securities,
relied solely upon the advice of such Purchaser’s own counsel and has not relied
upon or consulted any counsel to the Placement Agent or counsel to the Company.
 
3.5 Governmental Review. The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities or an investment
therein.
 
3.6 Transfer or Resale. The Purchaser understands that:
 
(a) the Securities have not been and are not being registered under the
Securities Act (other than as contemplated in Article 6) or any applicable state
securities laws and, consequently, the Purchaser may have to bear the risk of
owning the Securities for an indefinite period of time because the Securities
may not be transferred unless (i) the resale of the Securities is registered
pursuant to an effective registration statement under the Securities Act, as
contemplated in Article 6; (ii) the Purchaser has delivered to the Company an
opinion of counsel (in form, substance and scope reasonably acceptable to the
Company) to the effect that the Securities to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration; or (iii) the
Securities are sold or transferred pursuant to Rule 144;
 

9

--------------------------------------------------------------------------------





 
(b) any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the person
through whom the sale is made) may be deemed to be an underwriter (as that term
is defined in the Securities Act) may require compliance with some other
exemption under the Securities Act or the rules and regulations of the SEC
thereunder; and
 
(c) except as set forth in Article 6, neither the Company nor any other person
is under any obligation to register the resale of the Shares or the Warrant
Shares under the Securities Act or any state securities laws or to comply with
the terms and conditions of any exemption thereunder.
 
3.7 Legends. 
 
(a) The Purchaser understands the certificates representing the Securities will
bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the certificates for such
Securities):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.


(b) The Purchaser may request that the Company remove, and the Company agrees to
authorize the removal of any legend from the Shares and Warrant Shares following
any sale of the Shares or Warrant Shares pursuant to an effective Registration
Statement or Rule 144 or when the Shares or Warrant Shares may be sold under
Rule 144(k).
 
3.8 Authorization; Enforcement. The Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation,
and has the requisite power and authority to enter into this Agreement and to
consummate the transactions contemplated hereby. The Purchaser has taken all
necessary action to authorize the execution, delivery and performance of this
Agreement. Upon the execution and delivery of this Agreement, this Agreement
shall constitute a valid and binding obligation of the Purchaser enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity and except as
rights to indemnity and contribution may be limited by state or federal
securities laws or public policy underlying such laws.
 

10

--------------------------------------------------------------------------------





 
3.9 Residency. The Purchaser is a resident of the jurisdiction set forth
immediately below such Purchaser’s name on the signature pages hereto.
 
3.10 No Short Sales. Between the time the Purchaser learned about the Offering
and the public announcement of the Offering, the Purchaser has not engaged in
any short sales or similar transactions with respect to the Common Stock, nor
has the Purchaser, directly or indirectly, knowingly caused any Person to engage
in any short sales or similar transactions with respect to the Common Stock.
 
3.11 Acknowledgements Regarding Placement Agent. The Purchaser acknowledges that
the Placement Agent is acting as the exclusive placement agent on a “best
efforts” basis for the Securities being offered hereby and will be compensated
by the Company for acting in such capacity. The Purchaser represents that (i)
the Purchaser was contacted regarding the sale of the Securities by the
Placement Agent (or an authorized agent or representative thereof) with whom the
Purchaser entered into a confidentiality agreement and (ii) no Securities were
offered or sold to it by means of any form of general solicitation or general
advertising.
 
ARTICLE 4

 
COVENANTS
 
4.1 Reporting Status. The Company’s Common Stock is registered under Section 12
of the Exchange Act. During the Registration Period, the Company agrees to use
commercially reasonable efforts to timely file with the SEC all reports required
to be filed by the Company under the Exchange Act, and the Company will not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.
 
4.2 Expenses. The Company and each Purchaser is liable for, and each will pay,
its own expenses incurred in connection with the negotiation, preparation,
execution and delivery of this Agreement, including, without limitation,
attorneys’ and consultants’ fees and expenses.
 
4.3 Financial Information. The Company will use commercially reasonable efforts
to cause the financial statements of the Company included in any documents filed
with the SEC (i) to be prepared in accordance with accounting principles
generally accepted in the United States, consistently applied (except (x) as may
be otherwise indicated in such financial statements or the notes thereto, or (y)
in the case of unaudited interim statements, to the extent they may not include
footnotes, may be condensed or summary statements or may conform to the SEC’s
rules and instructions for Reports on Form 10-Q), and (ii) to fairly present in
all material respects the consolidated financial position of the Company and
consolidated results of its operations and cash flows as of, and for the periods
covered by, such financial statements (subject, in the case of unaudited
statements, to normal and recurring year-end audit adjustments).
 

11

--------------------------------------------------------------------------------





 
4.4 Securities Laws Disclosure; Publicity. On or before 9:30 a.m., New York
local time, on March 13, 2006 the Company shall issue a press release announcing
the signing of this Agreement and describing the material terms of the
transactions contemplated by this Agreement. On or before the fourth business
day following the Closing, the Company shall file a Current Report on Form 8-K
with the SEC describing the terms of the transactions contemplated by this
Agreement and including as an exhibit to such Current Report on Form 8-K this
Agreement, in the form required by the Exchange Act. The Company shall not
otherwise publicly disclose the name of any Purchaser, or include the name of
any Purchaser in any filing with the Commission (other than the Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic filing requirements under the Exchange Act) or any
regulatory agency, without the prior written consent of such Purchaser, except
to the extent such disclosure is required by law, regulations or the rules of
any securities exchange, in which case the Company shall provide the Purchasers
with prior notice of such disclosure.
 
4.5 Sales by Purchasers. Each Purchaser will sell any Securities and Warrant
Shares held by it in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder. No Purchaser will make any sale, transfer or
other disposition of the Securities in violation of federal or state securities
laws.
 
4.6 Reservation of Common Stock. The Company shall reserve and keep available at
all times during which the Warrants remain exercisable, free of preemptive
rights, a sufficient number of shares of Common Stock for the purpose of
enabling the Company to issue Warrant Shares pursuant to this Agreement.
 
ARTICLE 5
 
CONDITIONS TO CLOSING
 
5.1 Conditions to Obligations of the Company. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such stock
certificate(s) and Warrants to each Purchaser is subject to the fulfillment or
waiver as of the Closing Date of the following conditions:
 
(a) Receipt of Funds. The Company shall have received immediately available
funds in the full amount of the purchase price for the Securities being
purchased hereunder as set forth opposite such Purchaser’s name on Exhibit A
hereto.
 
(b) Representations and Warranties. The representations and warranties made by
each Purchaser in Article 3 which are qualified as to materiality must be true
and correct as written and the representations and warranties of each Purchaser
contained in this Agreement which are not qualified as to materiality must be
true and correct in all material respects as of the Closing Date except to the
extent that the representations and warranties relate to an earlier date in
which case the representations and warranties must be true and correct as
written or true and correct in all material respects, as the case may be, as of
the earlier date.
 

12

--------------------------------------------------------------------------------





 
(c) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Purchasers on or prior to the Closing Date
shall have been performed or complied with in all material respects.
 
(d) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state for
the offer and sale of the Securities.
 
(e) Nasdaq Qualification. The Shares to be issued shall be duly authorized for
listing by Nasdaq, subject to official notice of issuance, to the extent
required by the rules of Nasdaq.
 
(f) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
 
(g) No Governmental Prohibition. The sale of the Securities by the Company shall
not be prohibited by any law or governmental order or regulation.
 
(h) Minimum Aggregate Investment. The Company shall have received at the Closing
at least $20.0 million of aggregate proceeds from the sale of Securities
hereunder.
 
5.2 Conditions to Purchasers’ Obligations at the Closing. Each Purchaser’s
obligation to complete the purchase and sale of the Securities is subject to the
fulfillment or waiver as of the Closing Date of the following conditions:
 
(a) Representations and Warranties. The representations and warranties made by
the Company in Article 2 which are qualified as to materiality must be true and
correct as written and the representations and warranties of the Company
contained in this Agreement which are not qualified as to materiality must be
true and correct in all material respects as of the Closing Date except to the
extent that the representations and warranties relate to an earlier date in
which case the representations and warranties must be true and correct as
written or true and correct in all material respects, as the case may be, as of
the earlier date.
 
(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.
 
(c) Blue Sky. The Company shall have obtained all necessary blue sky law permits
and qualifications, or secured exemptions therefrom, required by any state or
foreign or other jurisdiction for the offer and sale of the Shares.
 
(d) Legal Opinion. The Company shall have delivered to such Purchaser an
opinion, dated as of the Closing Date, from Kaye Scholer LLP, counsel to the
Company, in substantially the form attached hereto as Exhibit C hereto.
 

13

--------------------------------------------------------------------------------





 
(e) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to such Purchaser or in such
nominee name(s) as designated by such Purchaser in writing such number of Shares
set forth opposite such Purchaser’s name on Exhibit A hereto or, if requested by
the Purchaser, one or more certificates representing such Shares.
 
(f) Nasdaq Qualification. The Shares shall be duly authorized for listing by
Nasdaq, subject to official notice of issuance, to the extent required by the
rules of Nasdaq.
 
(g) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.
 
(h) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.
 
ARTICLE 6

 
REGISTRATION RIGHTS
 
6.1 The Company shall use commercially reasonable efforts to file, as soon as
reasonably practicable, but in no event later than 30 days after the Closing
Date (the “Filing Date”), a registration statement (the “Registration
Statement”) with the SEC covering the resale of the Registrable Securities, and
effect the registration, qualifications or compliances (including, without
limitation, the execution of any required undertaking to file post-effective
amendments, appropriate qualifications or exemptions under applicable blue sky
or other state securities laws and appropriate compliance with applicable
securities laws, requirements or regulations) of the Shares and the Warrant
Shares as promptly as possible after the filing thereof, but in any event prior
to the date which is 120 days after the Closing Date. The Registration Statement
will be on Form S-3; provided, that if Form S-3 is not available for use by the
Company on the Filing Date, then the Registration Statement will be on such form
as is then available.
 
6.2 All Registration Expenses incurred in connection with any registration,
qualification, exemption or compliance pursuant to Section 6.1 shall be borne by
the Company. All Selling Expenses relating to the sale of securities registered
by or on behalf of Holders shall be borne by such Holders pro rata on the basis
of the number of securities so registered.
 

14

--------------------------------------------------------------------------------





 
6.3 The Company further agrees that, in the event that the Registration
Statement (i) has not been filed with the SEC within 30 days after the Closing
Date, (ii) has not been declared effective by the SEC within 120 days after the
Closing Date, or (iii) after the Registration Statement is declared effective by
the SEC, is suspended by the Company or ceases to remain continuously effective
during the Registration Period as to all Registrable Securities for which it is
required to be effective, other than, in each case, within the time period(s)
permitted by Section 6.7(b) (each such event referred to in clauses (i), (ii)
and (iii), (a “Registration Default”)), for all or part of any thirty-day period
(a “Penalty Period”) during which the Registration Default remains uncured
(which initial thirty-day period shall commence on the fifth Business Day after
the date of such Registration Default if such Registration Default has not been
cured by such date), the Company shall pay to each Purchaser 1% of such
Purchaser’s aggregate purchase price of his or her Securities for each Penalty
Period during which the Registration Default remains uncured; provided, however,
that if a Purchaser fails to provide the Company with any information that is
required to be provided in the Registration Statement with respect to such
Purchaser as set forth herein, then the commencement of the Penalty Period
described above shall be extended until two Business Days following the date of
receipt by the Company of such required information; and provided, further, that
in no event shall the Company be required hereunder to pay to any Purchaser
pursuant to this Agreement an aggregate amount that exceeds 6.0% of the
aggregate Purchase Price paid by such Purchaser for such Purchaser’s Securities.
The Company shall deliver said cash payment to the Purchaser by the fifth
Business Day after the end of such Penalty Period. If the Company fails to pay
said cash payment to the Purchasers in full by the fifth Business Day after the
end of such Penalty Period, the Company will pay interest thereon at a rate of
10.0% per annum (or such lesser maximum amount that is permitted to be paid by
applicable law) to the Purchasers, accruing daily from the date such liquidated
damages are due until such amounts, plus all such interest thereon, are paid in
full. For the avoidance of doubt, the parties hereto agree that the payments set
forth in this Section 6.3 relate solely to the Shares to be issued under this
Agreement and not to the Warrants or Warrant Shares issuable hereunder, in
respect of which no damages under this Section 6.3 will be payable by the
Company. The provisions of this Section 6.3 are the Purchasers’ exclusive remedy
for any Registration Default.
 
6.4 In the case of the registration, qualification, exemption or compliance
effected by the Company pursuant to this Agreement, the Company shall, upon
reasonable request, inform each Holder as to the status of such registration,
qualification, exemption and compliance. At its expense, during the Registration
Period, the Company shall:
 
(a) except for such times as the Company is permitted hereunder to suspend the
use of the prospectus forming part of the Registration Statement, use
commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Company determines to obtain, continuously effective with respect to a Holder,
and to keep such Registration Statement free of any material misstatements or
omissions, until the earlier of the following: (i) the second anniversary of the
Closing Date or (ii) the date all Shares and Warrant Shares held by such Holder
may be sold under Rule 144 during any 90 day period. The period of time during
which the Company is required hereunder to keep the Registration Statement
effective is referred to herein as the “Registration Period.”
 
(b) advise the Holders within five Business Days:
 
(i) when the Registration Statement or any amendment thereto has been filed with
the SEC and when the Registration Statement or any post-effective amendment
thereto has become effective;
 
(ii) of any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus included therein;
 

15

--------------------------------------------------------------------------------





 
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or the initiation of any proceedings for such
purpose;
 
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities included therein
for sale in any jurisdiction or the initiation or threatening of any proceeding
for such purpose; and
 
(v) of the occurrence of any event that requires the making of any changes in
the Registration Statement or the prospectus so that, as of such date, the
Registration Statement and the prospectus, as applicable, do not contain an
untrue statement of material fact, and do not omit to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of the prospectus, in the light of the circumstances under which they
were made) not misleading;
 
(c) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of any Registration Statement as soon as reasonably
practicable;
 
(d) if a Holder so requests in writing, promptly furnish to each such Holder,
without charge, at least one copy of such Registration Statement and any
post-effective amendment thereto, including financial statements and schedules,
and, if explicitly requested, all exhibits in the form filed with the SEC (other
than those exhibits available via EDGAR);
 
(e) during the Registration Period, promptly deliver to each such Holder,
without charge, as many copies of the prospectus included in such Registration
Statement and any amendment or supplement thereto as such Holder may reasonably
request in writing; and the Company consents to the use, consistent with the
provisions hereof, of the prospectus or any amendment or supplement thereto by
each of the selling Holders of Registrable Securities in connection with the
offering and sale of the Registrable Securities covered by the prospectus or any
amendment or supplement thereto;
 
(f) during the Registration Period, if a Holder so requests in writing, deliver
to each Holder, without charge, (i) one copy of the following documents, other
than those documents available via EDGAR: (A) its annual report to its
stockholders, if any (which annual report shall contain financial statements
audited in accordance with generally accepted accounting principles in the
United States of America by an independent registered public accounting firm of
recognized standing), (B) if not included in substance in its annual report to
stockholders, its annual report on Form 10-K (or similar form), (C) its
definitive proxy statement with respect to its annual meeting of stockholders,
(D) each of its quarterly report(s) on Form 10-Q (or similar form), and (E) a
copy of the full Registration Statement (the foregoing, in each case, excluding
exhibits); and (ii) if explicitly requested, all exhibits excluded by the
parenthetical to the immediately preceding clause (E);
 
(g) prior to any public offering of Registrable Securities pursuant to any
Registration Statement, promptly take such actions as may be necessary to
register or qualify or obtain an exemption for offer and sale under the
securities or blue sky laws of such United States jurisdictions as any such
Holders reasonably request in writing, provided that the Company shall not for
any such purpose be required to qualify generally to transact business as a
foreign corporation in any jurisdiction where it is not so qualified or to
consent to general service of process in any such jurisdiction, and do any and
all other acts or things reasonably necessary or advisable to enable the offer
and sale in such jurisdictions of the Registrable Securities covered by such
Registration Statement;
 

16

--------------------------------------------------------------------------------





 
(h)  upon the occurrence of any event contemplated by Section 6.4(b)(v) above,
except for such times as the Company is permitted hereunder to suspend the use
of the prospectus forming part of the Registration Statement, the Company shall
use commercially reasonable efforts to as soon as reasonably practicable prepare
a post-effective amendment to the Registration Statement or a supplement to the
related prospectus, or file any other required document so that, as thereafter
delivered to purchasers of the Registrable Securities included therein, the
prospectus will not include any untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading;
 
(i) otherwise use commercially reasonable efforts to comply in all material
respects with all applicable rules and regulations of the SEC which could affect
the sale of the Registrable Securities;
 
(j) use commercially reasonable efforts to cause all Registrable Securities to
be listed on each securities exchange or market, if any, on which equity
securities issued by the Company have been listed;
 
(k) use commercially reasonable efforts to take all other steps necessary to
effect the registration of the Registrable Securities contemplated hereby and to
enable the Holders to sell Registrable Securities under Rule 144; and
 
(l) if a Holder so requests in writing, permit a single counsel for the
Purchasers designated by Holders of a majority of the Registrable Securities to
review the Registration Statement and all amendments and supplements thereto,
within two Business Days prior to the filing thereof with the Commission;
 
provided that, in the case of clause (l) above, the Company shall not be
required (A) to delay the filing of the Registration Statement or any amendment
or supplement thereto to incorporate any comments to the Registration Statement
or any amendment or supplement thereto by or on behalf of a Holder if such
comments would require or result in a delay in the filing of such Registration
Statement, amendment or supplement, as the case may be, or (B) to provide, and
shall not provide, any Purchaser or its representatives with material,
non-public information unless such Purchaser agrees to receive such information
and enters into a written confidentiality agreement with the Company in a form
reasonably acceptable to the Company.
 
6.5 The Holders shall have no right to take any action to restrain, enjoin or
otherwise delay any registration pursuant to Section 6.1 hereof as a result of
any controversy that may arise with respect to the interpretation or
implementation of this Agreement.
 

17

--------------------------------------------------------------------------------





 
6.6 i) To the extent permitted by law, the Company shall indemnify each Holder
and each person controlling such Holder within the meaning of Section 15 of the
Securities Act, with respect to which any registration that has been effected
pursuant to this Agreement, against all claims, losses, damages and liabilities
(or action in respect thereof), including any of the foregoing incurred in
settlement of any litigation, commenced or threatened (subject to Section 6.6(c)
below), arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement,
prospectus or any amendment or supplement thereof, or based on any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading (in case of any
prospectus, in light of the circumstances in which they were made), or any
violation by the Company of any rule or regulation promulgated under the
Securities Act applicable to the Company and relating to any action or inaction
required of the Company in connection with any such registration, qualification
or compliance, and will reimburse each Holder and each person controlling such
Holder, for reasonable legal and other out-of-pocket expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred; provided that the Company will not be
liable in any such case to the extent that any untrue statement or omission or
allegation thereof is made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Holder specifically
for use in preparation of such Registration Statement, prospectus, amendment or
supplement; provided further that the Company will not be liable in any such
case where the claim, loss, damage or liability arises out of or is related to
the failure of such Holder to comply with the covenants and agreements contained
in this Agreement respecting sales of Registrable Securities, and except that
the foregoing indemnity agreement is subject to the condition that, insofar as
it relates to any such untrue statement or alleged untrue statement or omission
or alleged omission made in the preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
Registration Statement becomes effective or in the amended prospectus filed with
the SEC pursuant to Rule 424(b) or in the prospectus subject to completion under
Rule 424 of the Securities Act, which together meet the requirements of Section
10(a) of the Securities Act (the “Final Prospectus”), such indemnity shall not
inure to the benefit of any such Holder or any such controlling person, if a
copy of the Final Prospectus furnished by the Company to the Holder for delivery
was not furnished to the person or entity asserting the loss, liability, claim
or damage at or prior to the time such furnishing is required by the Securities
Act and the Final Prospectus would have cured the defect giving rise to such
loss, liability, claim or damage.
 
(b) Each Holder will severally, and not jointly, indemnify the Company, each of
its directors and officers, and each person who controls the Company within the
meaning of Section 15 of the Securities Act, against all claims, losses, damages
and liabilities (or actions in respect thereof), including any of the foregoing
incurred in settlement of any litigation, commenced or threatened (subject to
Section 6.6(c) below), arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in the Registration
Statement, prospectus, or any amendment or supplement thereof, or based on any
omission (or alleged omission) to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading (in
case of any prospectus, in light of the circumstances in which they were made),
and will reimburse the Company, such directors and officers, and each person
controlling the Company for reasonable legal and any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action as incurred, in each case to the extent, but only to
the extent, that such untrue statement or omission or allegation thereof is made
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Holder specifically for use in preparation of the
Registration Statement, prospectus, amendment or supplement. Notwithstanding the
foregoing, a Holder’s aggregate liability pursuant to this subsection (b) and
subsection (d) shall be limited to the net amount received by the Holder from
the sale of the Registrable Securities pursuant to the Registration Statement.
 

18

--------------------------------------------------------------------------------





 
(c) Each party entitled to indemnification under this Section 6.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party (at its expense) to assume the defense of any such
claim or any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or litigation,
shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such Indemnified Party’s expense, and provided further that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Agreement, except
to the extent such failure is materially prejudicial to the Indemnifying Party
in defending such claim or litigation. An Indemnifying Party shall not be liable
for any settlement of an action or claim effected without its written consent
(which consent will not be unreasonably withheld). No Indemnifying Party, in its
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
which does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
in respect to such claim or litigation.
 
(d) If the indemnification provided for in this Section 6.6 is held by a court
of competent jurisdiction to be unavailable to an Indemnified Party with respect
to any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party thereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.
 
6.7    (a) Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event requiring the preparation of a supplement or
amendment to a prospectus relating to Registrable Securities so that, as
thereafter delivered to the Holders, such prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, each
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Registration Statement and prospectus contemplated by Section 6.1 until
its receipt of copies of the supplemented or amended prospectus from the Company
and, if so directed by the Company, each Holder shall deliver to the Company all
copies, other than permanent file copies then in such Holder’s possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice.
 

19

--------------------------------------------------------------------------------





 
(b) Notwithstanding anything in this Agreement to the contrary, if the Company
shall notify the Holders participating in a registration that the Board of
Directors of the Company has made the good faith determination (i) that
continued use by such Holders of the Registration Statement for purposes of
effecting offers or sales of Shares or Warrant Shares pursuant thereto would
require, under the Securities Act, premature disclosure in the Registration
Statement (or the prospectus relating thereto) of material, nonpublic
information concerning the Company, its business or prospects or any proposed
material transaction involving the Company, (ii) that such premature disclosure
would be materially adverse to the Company, its business or prospects or any
such proposed material transaction or would make the successful consummation by
the Company of any such material transaction significantly less likely and
(iii) that it is therefore desirable to suspend the use by such Holders of such
Registration Statement (and the prospectus relating thereto) for purposes of
effecting offers or sales of Shares and Warrant Shares pursuant thereto, then
the right of such Holders to use the Registration Statement (and the prospectus
relating thereto) for purposes of effecting offers or sales of Shares and
Warrant Shares pursuant thereto shall be suspended. Notwithstanding the
foregoing, the Company shall not under any circumstances be entitled to exercise
its right to suspend the use of the Registration Statement on more than three
occasions during any 12-month period or for more than 20 days per such occasion.
Each Holder hereby covenants and agrees that it will not sell any Shares or
Warrant Shares pursuant to the Registration Statement during the periods the
Registration Statement is withdrawn or the ability to sell thereunder is
suspended as set forth in this Section 6.7(b).
 
(c) As a condition to the inclusion of its Registrable Securities, each Holder
shall furnish to the Company such information regarding such Holder and the
distribution proposed by such Holder as the Company may reasonably request in
writing, including completing an Investor Questionnaire in the form provided by
the Company, or as shall be required in connection with any registration
referred to in this Article 6.
 
(d) Each Holder hereby covenants with the Company (i) not to make any sale of
the Registrable Securities without effectively causing the prospectus delivery
requirements under the Securities Act to be satisfied, and (ii) if such
Registrable Securities are to be sold by any method or in any transaction other
than on a national securities exchange, Nasdaq or in the over-the-counter
market, in privately negotiated transactions, or in a combination of such
methods, to notify the Company at least five Business Days prior to the date on
which the Holder first offers to sell any such Registrable Securities.
 
(e) Each Holder acknowledges and agrees that the Registrable Securities sold
pursuant to the Registration Statement are not transferable on the books of the
Company unless the stock certificate submitted to the transfer agent evidencing
such Registrable Securities is accompanied by a certificate reasonably
satisfactory to the Company to the effect that (i) the Registrable Securities
have been sold in accordance with such Registration Statement and (ii) the
requirement of delivering a current prospectus has been satisfied.
 

20

--------------------------------------------------------------------------------





 
(f) Each Holder agrees not to take any action with respect to any distribution
deemed to be made pursuant to such Registration Statement which would constitute
a violation of Regulation M under the Exchange Act or any other applicable rule,
regulation or law.
 
(g) At the end of the Registration Period the Holders shall discontinue sales of
shares pursuant to such Registration Statement upon receipt of notice from the
Company of its intention to remove from registration the shares covered by such
Registration Statement which remain unsold, and such Holders shall notify the
Company of the number of shares registered which remain unsold immediately upon
receipt of such notice from the Company.
 
6.8 With a view to making available to the Holders the benefits of certain rules
and regulations of the SEC which at any time permit the sale of the Registrable
Securities to the public without registration, so long as the Holders still own
Registrable Securities, the Company shall use commercially reasonable efforts
to:
 
(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times;
 
(b) file with the SEC in a timely manner all reports and other documents
required of the Company under the Exchange Act; and
 
(c) so long as a Holder owns any Registrable Securities, furnish to such Holder,
upon any reasonable request, a written statement by the Company as to its
compliance with Rule 144 under the Securities Act, and of the Exchange Act, a
copy of the most recent annual or quarterly report of the Company, and such
other reports and documents of the Company as such Holder may reasonably request
in availing itself of any rule or regulation of the SEC allowing a Holder to
sell any such securities without registration.
 
6.9 The rights to cause the Company to register Registrable Securities granted
to the Holders by the Company under Section 6.1 may be assigned by a Holder in
connection with a transfer by such Holder of all or a portion of its Registrable
Securities, provided, however, that such transfer must be made at least ten days
prior to the Filing Date and that (i) such transfer must otherwise be effected
in accordance with applicable securities laws; (ii) such Holder gives prior
written notice to the Company at least ten days prior to the Filing Date; and
(iii) such transferee agrees in writing to comply with the terms and provisions
of this Agreement, has provided the Company with a completed Investor
Questionnaire in such form as is reasonably requested by the Company, and such
transfer is otherwise in compliance with this Agreement. Except as specifically
permitted by this Section 6.9, the rights of a Holder with respect to
Registrable Securities as set out herein shall not be transferable to any other
Person, and any attempted transfer shall cause all rights of such Holder therein
to be forfeited.
 
6.10 The rights of the Holders under any provision of this Article 6 may be
waived (either generally or in a particular instance, either retroactively or
prospectively and either for a specified period of time or indefinitely) or
amended by an instrument in writing signed by Holders of at least a majority of
the number of Registrable Securities; provided, that any rights of the Holders
relating to payment obligations of the Company may only be waived or amended by
an instrument in writing signed by all Holders.
 

21

--------------------------------------------------------------------------------


 
ARTICLE 7

 
DEFINITIONS
 
As used herein, the following capitalized terms have the following meanings:
 
7.1 “Affiliate” means, with respect to any Person (as defined below), any other
Person controlling, controlled by or under direct or indirect common control
with such Person (for the purposes of this definition “control,” when used with
respect to any specified Person, shall mean the power to direct the management
and policies of such person, directly or indirectly, whether through ownership
of voting securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have meanings correlative to the foregoing).
 
7.2 “Business Day” means a day Monday through Friday on which banks are
generally open for business in New York City.
 
7.3 “Bylaws” has the meaning set forth in Section 2.3.
 
7.4 “Certificate of Incorporation” has the meaning set forth in Section 2.3.
 
7.5 “Closing” has the meaning set forth in Section 1.3.
 
7.6 “Closing Date” has the meaning set forth in Section 1.3.
 
7.7 “Common Stock” means the common stock, par value $0.01 per share, of the
Company.
 
7.8 “Company” means Columbia Laboratories, Inc.
 
7.9 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
7.10 “Filing Date” has the meaning set forth in Section 6.1.
 
7.11 “Final Prospectus” has the meaning set forth in Section 6.6(a).
 
7.12 “Financial Statements” means the financial statements of the Company
included in the SEC Documents.
 
7.13 “Holder” means any Purchaser for so long as such Purchaser holds
Registrable Securities, or any person to whom the rights under Article 6 have
been transferred in accordance with Section 6.9 hereof.
 
7.14 “Indemnified Party” has the meaning set forth in Section 6.6(c).
 
7.15 “Indemnifying Party” has the meaning set forth in Section 6.6(c).
 
7.16 “Intellectual Property” has the meaning set forth in Section 2.10.
 

22

--------------------------------------------------------------------------------





 
7.17 “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, assets or financial condition of the Company, taken as a
whole, or (b) the ability of the Company to perform its obligations pursuant to
the transactions contemplated by this Agreement.
 
7.18 “Nasdaq” means The Nasdaq National Market or any successor thereto.
 
7.19 “Offering” means the private placement of the Company’s Securities
contemplated by this Agreement.
 
7.20 “Penalty Period” has the meaning set forth in Section 6.3.
 
7.21 “Person” means any person, individual, corporation, limited liability
company, partnership, trust or other nongovernmental entity or any governmental
agency, court, authority or other body (whether foreign, federal, state, local
or otherwise).
 
7.22 “Placement Agent” means Banc of America Securities LLC.
 
7.23 “Purchasers” mean the Purchasers whose names are set forth on the signature
pages of this Agreement, and their permitted transferees.
 
7.24 “Purchase Price” has the meaning set forth in Section 1.1.
 
7.25 The terms “register,” “registered” and “registration” refer to the
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of the
effectiveness of such registration statement.
 
7.26 “Registrable Securities” means (i) the Shares and (ii) the Warrant Shares;
provided, however, that securities shall only be treated as Registrable
Securities if and only for so long as they (A) have not been disposed of
pursuant to a registration statement declared effective by the SEC, (B) have not
been sold in a transaction exempt from the registration and prospectus delivery
requirements of the Securities Act so that all transfer restrictions and
restrictive legends with respect thereto are removed upon the consummation of
such sale or (C) are held by a Holder or a permitted transferee pursuant to
Section 6.9.
 
7.27 “Registration Default” has the meaning set forth in Section 6.3.
 
7.28 “Registration Expenses” means all expenses incurred by the Company in
complying with Section 6.1 hereof, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and expenses of counsel for the Company, blue sky fees and expenses and the
expense of any special audits incident to or required by any such registration
(but, for the avoidance of doubt, excluding the fees of legal counsel for any
Holder).
 
7.29 “Registration Statement” has the meaning set forth in Section 6.1.
 
7.30 “Registration Period” has the meaning set forth in Section 6.4(a).
 

23

--------------------------------------------------------------------------------





 
7.31 “Rule 144” means Rule 144 promulgated under the Securities Act, or any
successor rule.
 
7.32 “SEC” means the United States Securities and Exchange Commission.
 
7.33 “SEC Documents” has the meaning set forth in Section 2.6.
 
7.34 “Securities” has the meaning set forth in Section 1.1.
 
7.35 “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, or any similar successor statute.
 
7.36 “Selling Expenses” means all selling commissions applicable to the sale of
Registrable Securities and all fees and expenses of legal counsel for any
Holder.
 
7.37 “Shares” has the meaning set forth in Section 1.1.
 
7.38 “Subsidiary” of any person shall mean any corporation, partnership, limited
liability company, joint venture or other legal entity of which such Person
(either above or through or together with any other subsidiary) owns, directly
or indirectly, more than 50% of the stock or other equity interests the holders
of which are generally entitled to vote for the election of the board of
directors or other governing body of such corporation or other legal entity.
 
7.39 “Warrant Shares” has the meaning set forth in Section 2.4.
 
7.40 “Warrants” has the meaning set forth in Section 1.1.
 
ARTICLE 8

 
GOVERNING LAW; MISCELLANEOUS
 
8.1 Governing Law; Jurisdiction. This Agreement will be governed by and
interpreted in accordance with the laws of the State of New York without regard
to the principles of conflict of laws.
 
8.2 Counterparts; Signatures by Facsimile. This Agreement may be executed in two
or more counterparts, all of which are considered one and the same agreement and
will become effective when counterparts have been signed by each party and
delivered to the other parties. This Agreement, once executed by a party, may be
delivered to the other parties hereto by facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
 
8.3 Headings. The headings of this Agreement are for convenience of reference
only, are not part of this Agreement and do not affect its interpretation.
 
8.4 Severability. If any provision of this Agreement is invalid or unenforceable
under any applicable statute or rule of law, then such provision will be deemed
modified in order to conform with such statute or rule of law. Any provision
hereof that may prove invalid or unenforceable under any law will not affect the
validity or enforceability of any other provision hereof.
 

24

--------------------------------------------------------------------------------





 
8.5 Entire Agreement; Amendments. This Agreement (including all schedules and
exhibits hereto) and any confidentiality agreement entered into between the
Company and a Purchaser (which confidentiality agreement shall continue to be in
full force and effect) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof and thereof. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or therein. This Agreement supersedes all prior agreements
and understandings among the parties hereto with respect to the subject matter
hereof. This Agreement and any provision hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the Company
and Purchasers holding a majority of the Registrable Securities. Any amendment
or waiver effected in accordance with this Section 8.5 shall be binding upon
each holder of any Securities purchased under this Agreement at the time
outstanding (including securities into which such Securities are convertible and
for which such Securities are exercisable), each future holder of all such
securities, and the Company.
 
8.6 Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed email, telex or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) five days after having been sent by registered or certified mail, return
receipt requested, postage prepaid, or (d) one business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. The addresses for such communications are:
 
If to the Company:
Columbia Laboratories, Inc.
 
354 Eisenhower Parkway
 
Livingston, New Jersey 07039
 
Telecopier No.: (973) 994-3001
 
Telephone No.: (973) 994-3999
 
Attention: General Counsel
     
With a copy to:
Kaye Scholer LLP
 
425 Park Avenue
 
New York, New York 10022
 
Telecopier No.: (212) 836-8689
 
Telephone No.: (212) 836-8673
 
Attention: Adam H. Golden, Esq.

 
If to a Purchaser: To the address set forth immediately below such Purchaser’s
name on the signature pages hereto. Each party will provide ten days’ advance
written notice to the other parties of any change in its address.
 


8.7 Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the parties and their successors and permitted assigns. The Company
will not assign this Agreement or any rights or obligations hereunder without
the prior written consent of the Purchasers, and no Purchaser may assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Company, except as permitted in accordance with Section 6.9
hereof.
 

25

--------------------------------------------------------------------------------





 
8.8 Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto, their respective permitted successors and assigns and the
Placement Agent, and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
 
8.9 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as another party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
8.10 No Strict Construction. The language used in this Agreement is deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.
 
8.11 Equitable Relief. The Company recognizes that, if it fails to perform or
discharge any of its obligations under this Agreement, any remedy at law may
prove to be inadequate relief to the Purchasers. The Company therefore agrees
that the Purchasers are entitled to seek temporary and permanent injunctive
relief in any such case. Each Purchaser also recognizes that, if it fails to
perform or discharge any of its obligations under this Agreement, any remedy at
law may prove to be inadequate relief to the Company. Each Purchaser therefore
agrees that the Company is entitled to seek temporary and permanent injunctive
relief in any such case
 
8.12 Survival of Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations and
warranties made by the Company and the Purchasers herein shall survive for a
period of one year following the date hereof, except for Sections 2.1, 2.2, 2.3,
2.11 and 2.19 which representations and warranties shall survive the Closing
until the lapse of the statute of limitations. 
 
8.13 Independent Nature of Purchasers' Obligations and Rights. The obligations
of each Purchaser under this Agreement are several and not joint with the
obligations of any other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any other Purchaser under this
Agreement. Nothing contained herein and no action taken by any Purchaser
pursuant thereto, shall be deemed to constitute the Purchasers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group,
or are deemed affiliates (as such term is defined under the Exchange Act) with
respect to such obligations or the transactions contemplated by this Agreement.
Each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation the rights arising out of this Agreement,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.
 
[Signature Page Follows]

26

--------------------------------------------------------------------------------



In Witness Whereof, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.


COLUMBIA LABORATORIES, INC.
 
By: /s/ Robert S. Mills________________ 
Name: Robert S. Mills
Title: President and Chief Executive Officer


 


 

SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Knott Partners, LP_______________ 
(investor name)
By: /s/________ _______________ 
(signature)
____________________________  
(print name and title)
 
Address: _____________________   
 
___________________  
___________________  
 


Facsimile:  ____________________ 





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Baker Bros. Investments, L.P.
(investor name)


By: Baker Bros. Capital, L.P., General Partner
By: Baker Bros. Capital (GP), LLC, General Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


                                                                                    
(print name and title)
 


 
Baker Bros. Investments, II L.P.
(investor name)


By: Baker Bros. Capital, L.P., General Partner
By: Baker Bros. Capital (GP), LLC, General Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


 
                                                                                   
(print name and title)
 


 
Baker Biotech Fund I, L.P.
(investor name)


By: Baker Biotech Capital, L.P., General Partner
By: Baker Biotech Capital (GP), LLC, General
Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


         
                                                                           
(print name and title)
 

SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------





 
Baker Biotech Fund II, L.P.
(investor name)


By: Baker Biotech Capital II, L.P., General Partner
By: Baker Biotech Capital II (GP), LLC, General
Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


        
                                                                            
(print name and title)
 


 
Baker Biotech Fund II (Z), L.P.
(investor name)


By: Baker Biotech Capital II (Z), L.P., General
Partner
By: Baker Bros. Capital II (Z) (GP), LLC, General
Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


                
                                                                    
(print name and title)
 


 
Baker Biotech Fund III, L.P.
(investor name)


By: Baker Biotech Capital III, L.P., General Partner
By: Baker Biotech Capital III (GP), LLC, General
Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)
                     
                                                               
(print name and title)
 

SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------





 
Baker Biotech Fund III (Z), L.P.
(investor name)


By: Baker Biotech Capital III (Z), L.P., General
Partner
By: Baker Biotech Capital III (Z) (G), LLC,
General Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


                       
                                                             
(print name and title)
 


 
14159, L.P.
(investor name)


By: 14159 Capital, L.P., General Partner
By: 14159 Capital (GP), LLC, General Partner
By: Felix Baker, Ph.D., Managing Member




By                           /s/ Felix Baker                            
(signature)


                       
                                                             
(print name and title)
 

SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Harvest Offshore Investors Ltd.                          
(investor name)
By: /s/ John Christ                                                 
(signature)
John Christ, Principal                                            
(print name and title)
 
Address:  600 Madison Avenue, 4th Floor       
 
New York, NY 10022                         
 


Facsimile: (212) 634-3636                                      





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


New Americans LLC                                             
(investor name)
By: /s/ John Christ                                                
(signature)
John Christ, Principal                                           
(print name and title)
 
Address:  600 Madison Avenue, 4th Floor     
 
New York, NY 10022                        
 


Facsimile: (212) 634-3636                                     





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Harvest Capital LP                                                
(investor name)
By: /s/ John Christ                                                
(signature)
John Christ, Principal                                           
(print name and title)
 
Address:  600 Madison Avenue, 4th Floor      
 
New York, NY 10022                        
 


Facsimile: (212) 634-3636                                    





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


CL Harvest LLC                                                 
(investor name)
By: /s/ John Christ                                            
(signature)
John Christ, Principal                                       
(print name and title)
 
Address:  600 Madison Avenue, 4th Floor  
 
New York, NY 10022                     
 


Facsimile: (212) 634-3636                                 





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Harvest AA Capital LP                                          
(investor name)
By: /s/ John Christ                                                 
(signature)
John Christ, Principal                                            
(print name and title)
 
Address:  600 Madison Avenue, 4th Floor       
 
New York, NY 10022                          
 


Facsimile: (212) 634-3636                                       





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


TE Harvest Portfolio Ltd.                                      
(investor name)
By: /s/ John Christ                                                 
(signature)
John Christ, Principal                                             
(print name and title)
 
Address:  600 Madison Avenue, 4th Floor        
 
New York, NY 10022                           
 


Facsimile: (212) 634-3636                                       





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Domain Public Equity Partners L.P.                   
by Domain Public Equity Partners LLC            
(investor name)
By: /s/ Nicole Vitullo                                            
(signature)
Nicole Vitullo, Managing Member                     
(print name and title)
 
Address:  One Palmer Square, Suite 515           
 
Princeton, NJ 08542                           
 


Facsimile: (609) 683-4581                                       





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Castlerock Partners, L.P.                                            
(investor name)
By: /s/ Maria Lamari Burden                                     
(signature)
Maria Lamari Burden, CFO of the General Partner
(print name and title)
 
Address:  c/o CastleRock Management                  
 
101 Park Avenue, 23rd Floor                  
New York, NY 10178                                


Facsimile: (212) 251-3388                                             





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Castlerock Partners II, L.P.                                         
(investor name)
By: /s/ Maria Lamari Burden                                      
(signature)
Maria Lamari Burden, CFO of the General Partner
(print name and title)
 
Address:  c/o CastleRock Management                  
 
101 Park Avenue, 23rd Floor                  
New York, NY 10178                                


Facsimile: (212) 251-3388                                             





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


CastleRock Fund, Ltd.                                                        
(investor name)
By: /s/ Maria Lamari Burden                                              
(signature)
Maria Lamari Burden, CFO of the Investment Adviser
(print name and title)
 
Address:  c/o CastleRock Management                          
 
101 Park Avenue, 23rd Floor                          
New York, NY 10178                                        


Facsimile: (212) 251-3388                                                     





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Bermuda Partners, L.P.                                                       
(investor name)
By: /s/ Maria Lamari Burden                                              
(signature)
Maria Lamari Burden, CFO of the Investment Adviser
(print name and title)
 
Address:  c/o Castlerock Management                           
 
101 Park Avenue, 23rd Floor                         
New York, NY 10178                                       


Facsimile: (212) 251-3388                                                    





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


CastleRock Asset Management, Inc. for HFR HE Sytematic Master Trust 
(investor name)
By: /s/ Maria Lamari
Burden                                                                              
 
(signature)
Maria Lamari Burden,
CFO                                                                                 
 
(print name and title)
 
Address:  c/o CastleRock
Management                                                            
 
101 Park Avenue, 23rd
Floor                                                            
New York, NY
10178                                                                          


Facsimile: (212)
251-3388                                                                                       





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Curran Family Partners II                            
(investor name)
By: /s/ John P. Curran                                 
(signature)
John P. Curran, General Partner                
(print name and title)
 
Address:  100 Scarborough Sta. Rd.        
 
Briarcliff Manor, NY 10510     


Facsimile: (914) 944-1471                            





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Curran Partners                                            
(investor name)
By: /s/ John P. Curran                                 
(signature)
John P. Curran, General Partner                 
(print name and title)
 
Address:  100 Scarborough Sta. Rd.        
 
Briarcliff Manor, NY 10510     


Facsimile: (914) 944-1471                             





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Royal Bank of Canada
By its Agent: RBC Capital Markets Corporation 
(investor name)
By: /s/ Steven C. Milke                                            
(signature)
Steven C. Milke, Managing Director                     
(print name and title)
 
By: /s/ Josef Muskatel                                              
(signature)
Josef Muskatel, Director and Senior Counsel       
(print name and title)
 
Address:  One Liberty Plaza                                     
 
165 Broadway                                          
New York, NY 10006                               


Facsimile: (212) 858-7349                                            





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Iroquois Master Fund Ltd.                                       
(investor name)
By: /s/ Joshua Silverman                                           
(signature)
Joshua Silverman, Authorized Signatory               
(print name and title)
 
Address:  641 Lexington Avenue, 16th Floor        
 
New York, NY 10022                               
 


Facsimile: (212) 207-3452                                            





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Hudson Bay Fund LP                                        
(investor name)
By: /s/ Yoaw Roth                                              
(signature)
Yoaw Roth, Principal and Portfolio Manager 
(print name and title)
 
Address:  120 Broadway, 40th Floor               
 
New York, NY 10271                       
 


Facsimile: (212) 571-1279                                    





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Nite Capital LP                                                                
(investor name)
By: /s/ Keith A. Goodman                                             
(signature)
Keith A. Goodman, Manager of the General Partner 
(print name and title)
 
Address:  100 East Cook Avenue, Suite 201              
 
Libertyville, IL 60048                                  
 


Facsimile: (847) 968-7648                                               





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


UBS O’Connor LLC fbo O’Connor PIPEs Corporate Strategies Master Limited 
(investor name)
By: /s/ George
Locasto                                                                                               
 
(signature)
George Locasto, Managing
Director                                                                         
 
(print name and title)
 
Address:  One North Wacker Drive, 32nd
Floor                                                       
 
Chicago, IL
60606                                                                                      
 
 


Facsimile: (312)
525-6271                                                                                             
 





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Enable Growth Partners LP                            
(investor name)
By: /s/ Mitch Levine                                      
(signature)
Mitch Levine, Managing Partner                 
(print name and title)
 
Address:  One Ferry Building, Suite 255    
 
San Francisco, CA 94111           
 


Facsimile: (415) 677-1580                                





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Enable Opportunity Partners LP                   
(investor name)
By: /s/ Mitch Levine                                       
(signature)
Mitch Levine, Managing Partner                  
(print name and title)
 
Address:  One Ferry Building, Suite 255     
 
San Francisco, CA 94111           
 


Facsimile: (415) 677-1580                                





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Pierce Diversified Strategy Master Fund LLC 
(investor name)
By: /s/ Mitch Levine                                            
(signature)
Mitch Levine, Managing Partner                      
(print name and title)
 
Address:  One Ferry Building, Suite 255          
 
San Francisco, CA 94111                
 


Facsimile: (415) 677-1580                                      





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Smithfield Fiduciary Ltd.                                                
(investor name)
By: /s/ Adam J. Chill                                                        
(signature)
Adam J. Chill, Authorized Signatory                             
(print name and title)
 
Address:  c/o Highbridge Capital Management, LLC 
 
9 West 57th Street, 27th Floor                    
New York, NY 10019                                     


Facsimile: (212) 751-0755                                                  





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Capital Ventures
International                                                   
by: Heights Capital Management, Inc., its authorized agent 
(investor name)
By:
/s/                                                                                             
(signature)
                                                               
                                         
(print name and title)
 
Address:  101 California Street, Suite 3250                              
 
San Francisco, CA 94111                                        
 


Facsimile: (415)
403-6525                                                             





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


RAQ, LLC                                                                        
 
(investor name)
By: /s/ Lindsay A. Rosenwald                                       
(signature)
Lindsay A. Rosenwald, M.D., Managing Member     
(print name and title)
 
Address:  787 Seventh Avenue, 48th Floor                 
 
New York, NY 10019                                     
 


Facsimile: (212) 554-4355                                                  





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Valesco Healthcare Partners I LP                         
(investor name)
By: /s/ I. Keith Maher                                            
(signature)
I. Keith Maher, Portfolio Manager                       
(print name and title)
 
Address:  787 Seventh Avenue, 4th Floor         
 
New York, NY 10019                           
 


Facsimile: (212) 554-4355                                         





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Valesco Healthcare Partners II LP                    
(investor name)
By: /s/ I. Keith Maher                                        
(signature)
I. Keith Maher, Portfolio Manager                  
(print name and title)
 
Address:  787 Seventh Avenue, 4th Floor      
 
New York, NY 10019                        
 


Facsimile: (212) 554-4355                                     





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


Valesco Healthcare Overseas Fund, Ltd.                 
(investor name)
By: /s/ I. Keith Maher                                                 
(signature)
I. Keith Maher, Portfolio Manager                            
(print name and title)
 
Address:  787 Seventh Avenue, 4th Floor              
 
New York, NY 10019                                
 


Facsimile: (212) 554-4355                                             






 

SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



Purchaser


James J. Apostolakis                               
(investor name)
By: /s/ James J. Apostolakis                   
(signature)
James J. Apostolakis                                
(print name and title)
 
Address:                                                      
                                                                      

 


Facsimile: (646) 202-9608                            





SECURITIES PURCHASE AGREEMENT SIGNATURE PAGE


--------------------------------------------------------------------------------



EXHIBIT A


SCHEDULE OF PURCHASERS




Purchaser
 
Shares
 
Warrants
 
Aggregate Purchase Price
 
Knott Partners, LP
   
1,485,149
   
371,287
 
$
6,000,001.96
 
Baker Bros. Investments, L.P.
   
23,502
   
5,875
 
$
94,948.08
 
Baker Bros. Investments II, L.P.
   
31,298
   
7,824
 
$
126,443.92
 
Baker Biotech Fund I, L.P.
   
48,670
   
12,167
 
$
196,626.80
 
Baker Biotech Fund I, L.P.
   
87,121
   
21,780
 
$
351,968.84
 
Baker Biotech Fund II, L.P.
   
212,361
   
53,090
 
$
857,938.44
 
Baker Biotech Fund II (Z), L.P.
   
41,604
   
10,401
 
$
168,080.16
 
Baker Biotech Fund III, L.P.
   
342,227
   
85,556
 
$
1,382,597.08
 
Baker Biotech Fund III (Z), L.P.
   
55,940
   
13,985
 
$
225,997.60
 
14159, L.P.
   
23,613
   
5,903
 
$
95,396.52
 
Harvest Offshore Investors
   
263,815
   
65,953
 
$
1,065,812.60
 
New Americans LLC
   
42,554
   
10,638
 
$
171,918.16
 
Harvest Capital
   
137,634
   
34,408
 
$
556,041.36
 
CL Harvest LLC
   
26,752
   
6,688
 
$
108,078.08
 
Harvest AA Capital LP
   
19,922
   
4,980
 
$
80,484.88
 
TE Harvest Portfolio Ltd.
   
384,323
   
96,080
 
$
1,552,664.92
 
Domain Public Equity Partners, L.P.
   
618,812
   
154,703
 
$
2,500,000.48
 
CastleRock Partners, L.P.
   
222,772
   
55,693
 
$
899,998.88
 
CastleRock Partners II, L.P.
   
19,802
   
4,950
 
$
80,000.08
 
CastleRock Fund, Ltd.
   
148,515
   
37,128
 
$
600,000.60
 
Bermuda Partners, L.P.
   
29,703
   
7,425
 
$
120,000.12
 
HFR HE Systematic Master Trust
   
74,258
   
18,564
 
$
300,002.32
 
Curran Partners
   
495,050
   
123,762
 
$
2,000,002.00
 
Curran Family Partners II
   
198,020
   
49,505
 
$
800,000.80
 
Royal Bank of Canada
   
433,168
   
108,292
 
$
1,749,998.72
 
Iroquois Master Fund Ltd.
   
290,842
   
72,710
 
$
1,175,001.68
 
Hudson Bay Fund LP
   
247,525
   
61,881
 
$
1,000,001.00
 
Nite Capital LP
   
247,525
   
61,881
 
$
1,000,001.00
 
UBS O'Connor LLC fbo O'Connor PIPEs Corporate Strategies Master Limited
   
247,525
   
61,881
 
$
1,000,001.00
 
Enable Growth Partners LP
   
180,693
   
45,173
 
$
729,999.72
 
Enable Opportunity Partners LP
   
29,703
   
7,425
 
$
120,000.12
 
Pierce Diversified Strategy Master Fund LLC
   
37,129
   
9,282
 
$
150,001.16
 
Smithfield Fiduciary Ltd.
   
247,525
   
61,881
 
$
1,000,001.00
 
Capital Ventures International
   
125,000
   
31,250
 
$
505,000.00
 
Capital Ventures International
   
122,525
   
30,631
 
$
495,001.00
 
RAQ, LLC
   
61,881
   
15,470
 
$
249,999.24
 
Valesco Healthcare Partners I LP
   
12,995
   
3,248
 
$
52,499.80
 
Valesco Healthcare Partners II LP
   
27,228
   
6,807
 
$
110,001.12
 
Valesco Healthcare Overseas Fund, Ltd.
   
21,658
   
5,414
 
$
87,498.32
 
James J. Apostolakis
   
61,881
   
15,470
 
$
249,999.24
 
Total
   
7,428,220
   
1,857,041
 
$
30,010,008.80
 


--------------------------------------------------------------------------------



EXHIBIT B
 
WARRANT
 


--------------------------------------------------------------------------------



THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.
 
COLUMBIA LABORATORIES, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
No. W-__
March 13, 2006

 
Void After March 13, 2011
 
This Certifies That, for value received, __________________________, with its
principal office at __________________________, or its permitted assigns (the
“Holder”), is entitled to subscribe for and purchase at the Exercise Price
(defined below) from Columbia Laboratories, Inc., a Delaware corporation, with
its principal office at 354 Eisenhower Parkway, Livingston, New Jersey 07039
(the “Company”), up to __________ shares of common stock of the Company, par
value $0.01 per share (the “Common Stock”), subject to adjustment as provided
herein. This Warrant is one of a series of Warrants being issued pursuant to the
terms of the Securities Purchase Agreement, as of March 10, 2006, by and among
the Company and the original Holder of this Warrant and the other parties named
therein (the “Purchase Agreement”). Capitalized terms not otherwise defined
herein shall have the respective meanings ascribed to such terms in the Purchase
Agreement.


1. Definitions. As used herein, the following terms shall have the following
respective meanings:
 
(a) “Exercise Period” shall mean the period commencing 180 days after the date
hereof and ending at 5:00 p.m., New York time, on March 13, 2011, unless sooner
exercised or terminated as provided below.
 
(b) “Exercise Price” shall mean $5.39 per share, subject to adjustment pursuant
to Section 5 below.
 
(c) “Exercise Shares” shall mean the shares of the Common Stock issued upon
exercise of this Warrant, subject to adjustment pursuant to the terms herein,
including but not limited to adjustment pursuant to Section 5 below.
 


--------------------------------------------------------------------------------





 
2. Exercise of Warrant.
 
2.1 Method of Exercise. The rights represented by this Warrant may be exercised
in whole or in part at any time during the Exercise Period, by delivery (by any
method permitted under the Purchase Agreement) of the following to the Company
at its address set forth above (or at such other address as it may designate by
notice in writing to the Holder):
 
(a) An executed Notice of Exercise in the form attached hereto;
 
(b) Payment of the Exercise Price either (i) in cash or by check or wire
transfer of immediately available funds, or (ii) pursuant to a Cashless
Exercise, as described below; and
 
(c) This Warrant.
 
Upon the exercise of the rights represented by this Warrant, shares of Common
Stock shall be issued for the Exercise Shares so purchased, and shall be
registered in the name of the Holder or persons affiliated with the Holder, if
the Holder so designates, within a reasonable time after the rights represented
by this Warrant shall have been so exercised and shall be issued in certificate
form and delivered to the Holder, if so requested.


The person in whose name any Exercise Shares are to be issued upon exercise of
this Warrant shall be deemed to have become the holder of record of such shares
on the date on which this Warrant was surrendered and payment of the Exercise
Price was made, irrespective of the date of issuance of the shares of Common
Stock, except that, if the date of such surrender and payment is a date when the
stock transfer books of the Company are closed, such person shall be deemed to
have become the holder of such shares at the close of business on the next
succeeding date on which the stock transfer books are open.


2.2 Cashless Exercise. Notwithstanding any provisions herein to the contrary,
if, at any time during the Exercise Period, the Current Market Price (as defined
below) of one share of Common Stock is greater than the Exercise Price (at the
date of calculation as set forth below), in lieu of exercising this Warrant by
payment of cash, the Holder may exercise this Warrant by a cashless exercise by
surrender of this Warrant at the principal office of the Company together with
the properly endorsed Notice of Exercise and the Company shall issue to the
Holder a number of shares of Common Stock computed using the following formula:
    

 
X =
Y (B-A)
B
 
Where:
X =
the number of shares of Common Stock to be issued to the Holder.
 
 
Y =
the number of shares of Common Stock purchasable upon exercise of all of the
Warrant or, if only a portion of the Warrant is being exercised, the portion of
the Warrant being exercised.
 
A =
the Exercise Price.
 
B =
the Current Market Price of one share of Common Stock.

 
 


2

--------------------------------------------------------------------------------





 
“Current Market Price” means on any particular date:

 
(a) if the Common Stock is traded on the Nasdaq SmallCap Market (or its
successor) or the Nasdaq National Market (or its successor), the average of the
closing prices of the Common Stock of the Company on such market over the five
(5) trading days ending immediately prior to the applicable date of valuation;
 
(b) if the Common Stock is traded on any registered national stock exchange but
is not traded on the Nasdaq SmallCap Market (or its successor) or the Nasdaq
National Market (or its successor), the average of the closing prices of the
Common Stock of the Company on such exchange over the five (5) trading days
ending immediately prior to the applicable date of valuation;
 
(c) if the Common Stock is traded over-the-counter, but not on the Nasdaq
SmallCap Market, the Nasdaq National Market or a registered national stock
exchange, the average of the closing bid prices over the 30-day period ending
immediately prior to the applicable date of valuation; and
 
(d) if there is no active public market for the Common Stock, the value thereof,
as determined in good faith by the Board of Directors of the Company upon due
consideration of the proposed determination thereof by the Holder.
 
2.3 Partial Exercise. If this Warrant is exercised in part only, the Company
shall, upon surrender of this Warrant, execute and deliver, within 10 days of
the date of exercise, a new Warrant evidencing the rights of the Holder, or,
subject to Section 4.3, such other person as shall be designated in the Notice
of Exercise, to purchase the balance of the Exercise Shares purchasable
hereunder. In no event shall this Warrant be exercised for a fractional Exercise
Share, and the Company shall not distribute a Warrant exercisable for a
fractional Exercise Share. Fractional Warrant shares shall be treated as
provided in Section 6 hereof. 
 
3. Covenants of the Company.
 
3.1 Covenants as to Exercise Shares. The Company covenants and agrees that all
Exercise Shares that may be issued upon the exercise of the rights represented
by this Warrant will, upon issuance, be validly issued and outstanding, fully
paid and nonassessable, and free from all taxes, liens and charges with respect
to the issuance thereof. The Company further covenants and agrees that the
Company will at all times during the Exercise Period, have authorized and
reserved, free from preemptive rights, a sufficient number of shares of its
Common Stock to provide for the exercise of the rights represented by this
Warrant. If at any time during the Exercise Period the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant, the Company will take such corporate action as may, in the opinion
of its counsel, be necessary to increase its authorized but unissued shares of
Common Stock (or other securities as provided herein) to such number of shares
as shall be sufficient for such purposes.
 

3

--------------------------------------------------------------------------------





 
3.2 Notices of Record Date. In the event of any taking by the Company of a
record of the holders of any class of securities for the purpose of determining
the holders thereof who are entitled to receive any dividend (other than a cash
dividend which is the same as cash dividends paid in previous quarters) or other
distribution, the Company shall mail to the Holder, at least ten days prior to
the date specified herein, a notice specifying the date on which any such record
is to be taken for the purpose of such dividend or distribution.
 
4. Representations of Holder.
 
4.1 Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring the Warrant and the Exercise Shares solely for its
account for investment and not with a present view toward the public sale or
distribution of said Warrant or Exercise Shares or any part thereof and has no
intention of selling or distributing said Warrant or Exercise Shares or any
arrangement or understanding with any other persons regarding the sale or
distribution of said Warrant or, except in accordance with the provisions of
Article 6 of the Purchase Agreement, the Exercise Shares, and except as would
not result in a violation of the Securities Act. The Holder will not, directly
or indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Warrant except in accordance with the Securities Act and will not, directly or
indirectly, offer, sell, pledge, transfer or otherwise dispose of (or solicit
any offers to buy, purchase or otherwise acquire or take a pledge of) the
Exercise Shares except in accordance with the provisions of Article 6 of the
Purchase Agreement or pursuant to and in accordance with the Securities Act.
 
4.2 Securities Are Not Registered.
 
(a) The Holder understands that the offer and sale of the Warrant or the
Exercise Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the stock of the Company is to be
effected and/or pursuant to specific exemptions from the registration provisions
of the Securities Act, which exemptions depend upon, among other things, the
bona fide nature of the Holder’s investment intent as expressed herein. The
Holder realizes that the basis for such exemptions may not be present if,
notwithstanding its representations, the Holder has a present intention of
acquiring the securities for a fixed or determinable period in the future,
selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder
represents and warrants that it has no such present intention.
 
(b) The Holder recognizes that the Warrant and the Exercise Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register the Warrant or, except as provided in the
Purchase Agreement, the Exercise Shares of the Company, or to comply with any
exemption from such registration.
 
(c) The Holder is aware that neither the Warrant nor the Exercise Shares may be
sold pursuant to Rule 144 adopted under the Securities Act unless certain
conditions are met, including, among other things, the existence of a public
market for the shares, the availability of certain current public information
about the Company, the resale following the required holding period under Rule
144 and the number of shares being sold during any three month period not
exceeding specified limitations. Holder is aware that any such sale made in
reliance on Rule 144, if Rule 144 is available, may be made only in accordance
with the terms of Rule 144.
 

4

--------------------------------------------------------------------------------





 
4.3 Disposition of Warrant and Exercise Shares.
 
(a) The Holder further agrees not to make any disposition of all or any part of
the Warrant or Exercise Shares in any event unless and until:
 
(i) The Company shall have received a letter secured by the Holder from the SEC
stating that no action will be recommended to the SEC with respect to the
proposed disposition;
 
(ii) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or
 
(iii) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of such Warrant or Exercise Shares
under the Securities Act or any applicable state securities laws; provided, that
no opinion shall be required for any disposition made or to be made in
accordance with the provisions of Rule 144.
 
(b) The Holder understands and agrees that all certificates evidencing the
Exercise Shares to be issued to the Holder may bear a legend in substantially
the following form:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.
 

5

--------------------------------------------------------------------------------





 
5. Adjustments. In the event of changes in the outstanding Common Stock of the
Company by reason of any stock split, stock dividend, recapitalization,
reclassification, combination or exchange of shares, reorganization,
liquidation, dissolution, consolidation or merger effected by the Company, the
number and class of shares available under the Warrant in the aggregate and the
Exercise Price shall be correspondingly adjusted to give the Holder of the
Warrant, on exercise for the same aggregate Exercise Price, the total number,
class and kind of shares or other property, including cash, as the Holder would
have owned had the Warrant been exercised prior to the event and had the Holder
continued to hold such shares until after the event requiring adjustment. The
form of this Warrant need not be changed because of any adjustment in the
Exercise Price and/or number, class and kind of shares subject to this Warrant.
The Company shall promptly provide a certificate from its Chief Financial
Officer notifying the Holder in writing of any adjustment in the Exercise Price
and/or the total number, class and kind of shares issuable upon exercise of this
Warrant, which certificate shall specify the Exercise Price and number, class
and kind of shares under this Warrant after giving effect to such adjustment.
 
6. Fractional Shares. No fractional shares shall be issued upon the exercise of
this Warrant as a consequence of any adjustment pursuant hereto. All Exercise
Shares (including fractions) issuable upon exercise of this Warrant may be
aggregated for purposes of determining whether the exercise would result in the
issuance of any fractional share. If, after aggregation, the exercise would
result in the issuance of a fractional share, the Company shall, in lieu of
issuance of any fractional share, pay the Holder otherwise entitled to such
fraction a sum in cash equal to the product resulting from multiplying the fair
market value of the Common Stock on the date of exercise of this Warrant by such
fraction.
 
7. No Stockholder Rights. This Warrant in and of itself shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company.
 
8. Transfer of Warrant. Subject to applicable laws and compliance with Section
4.3 hereof, this Warrant and all rights hereunder are transferable, by the
Holder in person or by duly authorized attorney, upon delivery of this Warrant
and the form of assignment attached hereto to any transferee designated by
Holder. The transferee shall sign an investment letter in form and substance
satisfactory to the Company.
 
9. Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as the Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.
 
10. Modifications and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged or terminated only by an instrument in writing
signed by the Company and (i) Purchasers holding Warrants representing at least
a majority of the number of Exercise Shares then issuable upon exercise of any
then unexercised Warrants sold in the Offering, provided, however, that such
modification, amendment or waiver is made with respect to all unexercised
Warrants issued in the Offering and does not adversely affect the Holder without
adversely affecting all holders of Warrants in a similar manner; or (ii) the
Holder.
 

6

--------------------------------------------------------------------------------





 
11. Notices, etc. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed email, telex or facsimile if
sent during normal business hours of the recipient, if not, then on the next
business day, (c) five days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one business day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed on the signature page and to the Holders at
the addresses on the Company records, or at such other address as the Company or
Holder may designate by ten days’ advance written notice to the other party
hereto.
 
12. Acceptance. Receipt of this Warrant by the Holder shall constitute
acceptance of and agreement to all of the terms and conditions contained herein.
 
13. Governing Law. This Warrant and all rights, obligations and liabilities
hereunder shall be governed by the laws of the State of New York without regard
to the principles of conflict of laws.
 
14. Descriptive Headings. The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant. The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.
 
15. Severability. The invalidity or unenforceability of any provision of this
Warrant in any jurisdiction shall not affect the validity or enforceability of
such provision in any other jurisdiction, or affect any other provision of this
Warrant, which shall remain in full force and effect.
 
16. Entire Agreement. This Warrant constitutes the entire agreement between the
parties pertaining to the subject matter contained in it and supersedes all
prior and contemporaneous agreements, representations, and undertakings of the
parties, whether oral or written, with respect to such subject matter.

 
[Signature Page Follows]
 

7

--------------------------------------------------------------------------------



In Witness Whereof, the Company has caused this Warrant to be executed by its
duly authorized officer as of _________________, 2006.
 

       
COLUMBIA LABORATORIES, INC.
 
   
   
    By:      

--------------------------------------------------------------------------------

Name: Robert S. Mills
Title: President and Chief Executive Officer
Address:    354 Eisenhower Parkway
          Livingston, New Jersey 07039
          Attention: General Counsel
          Facsimile: (973) 994-3001
   

 

8

--------------------------------------------------------------------------------



NOTICE OF EXERCISE
 
TO: COLUMBIA LABORATORIES, INC.
 
(1) The undersigned hereby elects to (check one box only):


q purchase ________ shares of the Common Stock of Columbia Laboratories, Inc.
(the “Company”) pursuant to the terms of the attached Warrant, and tenders
herewith payment of the exercise price in full for such shares, together with
all applicable transfer taxes, if any.
 
q purchase the number of shares of Common Stock of the Company by cashless
exercise pursuant to the terms of the Warrant as shall be issuable upon cashless
exercise of the portion of the Warrant relating to ________ shares, and shall
tender payment of all applicable transfer taxes, if any.


(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:


________________________
(Name)
 
________________________
________________________
(Address)
 
(3) The undersigned represents that (i) the aforesaid shares of Common Stock are
being acquired for the account of the undersigned for investment and not with a
view to, or for resale in connection with, the distribution thereof and that the
undersigned has no present intention of distributing or reselling such shares;
(ii) the undersigned is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision regarding its investment in the Company;
(iii) the undersigned is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the
undersigned is capable of evaluating the merits and risks of this investment and
protecting the undersigned’s own interests; (iv) the undersigned understands
that the shares of Common Stock issuable upon exercise of this Warrant have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), by reason of a specific exemption from the registration provisions of the
Securities Act, which exemption depends upon, among other things, the bona fide
nature of the investment intent as expressed herein, and, because such
securities have not been registered under the Securities Act, they must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available; (v) the undersigned is aware that
the aforesaid shares of Common Stock may not be sold pursuant to Rule 144
adopted under the Securities Act unless certain conditions are met and until the
undersigned has held the shares for the number of years prescribed by Rule 144,
that among the conditions for use of the Rule is the availability of current
information to the public about the Company and the Company has not made such
information available and has no present plans to do so; and (vi) the
undersigned agrees not to make any disposition of all or any part of the
aforesaid shares of Common Stock unless and until there is then in effect a
registration statement under the Securities Act covering such proposed
disposition and such disposition is made in accordance with said registration
statement, or the undersigned has provided the Company with an opinion of
counsel satisfactory to the Company, stating that such registration is not
required.
 


--------------------------------------------------------------------------------





 
(Date)
   (Signature)  
 
(Print name)



 

2

--------------------------------------------------------------------------------



ASSIGNMENT FORM
 
(To assign the foregoing Warrant, subject to compliance with Section 4.3 hereof,
execute this form and supply required information. Do not use this form to
purchase shares.)

 
For Value Received, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

Name:
   
(Please Print)
 
Address:
   
(Please Print)
 


Dated: __________, 20__
 
Holder’s
Signature:  
   
 
 
Holder’s
Address:  
   
 
 

 
NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Warrant.


--------------------------------------------------------------------------------




